GUNTHER, Judge.
We affirm in all respects except we reverse and remand to the trial court to amend the final judgment to reflect the proper amount of damages and prejudgment interest. The amount of damages *50supported by the evidence is an award of $14,320.51 plus prejudgment interest computed on this amount. The trial court is instructed to enter an amended final judgment to reflect a treble award of the $14,-320.51 damage award and prejudgment interest less the $430.00 stipulated set off. Accordingly, the separate prejudgment interest award of $24,242.86 shall be deleted from the amended final judgment to be entered by the trial court on remand.
AFFIRMED IN PART; REVERSED IN PART, AND REMANDED.
HERSEY, C.J., and DOWNEY, J., concur.